EXAMINER'S COMMENT


Information Disclosure Statement
The information disclosure statement filed 8/12/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 8/12/2022 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762